Mr. Chief Justice Greene
delivered the opinion of the court.
Upon the record before us, it is urged that wo should reverse the ruling of the District Court in refusing to quash and dissolve the attachment on the defendant’s motion. It appears that he retook possession of the attached property on giving a forthcoming bond. We do not see how the correctness of the action of the District Court in the premises could he questioned here, unless as affecting the taxation of costs. No error in that matter is assigned. It is also claimed, by plaintiff in error, that the District Court erred in denying defendant’s motion for an order striking out the plaintiff’s reply. It does not appear to us that such denial was error, hut assuming that it was, defendant cannot insist upon it in this court, for the transcript shows that subsequently a new complaint was filed and a new chain of pleading made up to the reply, in which no objection was saved, and upon which the judgment appealed from is founded.
Let the judgment of the court below be affirmed, with costs.
Turner, J., and Langeord, J., concurred.